Case 17-16892        Doc 34     Filed 01/16/19     Entered 01/16/19 14:53:16          Desc         Page 1
                                                  of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 17-16892
         Lori A Green-Douglas

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Glenn Stearns, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 05/31/2017.

         2) The plan was confirmed on 08/25/2017.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 08/27/2018.

         5) The case was dismissed on 11/09/2018.

         6) Number of months from filing to last payment: 0.

         7) Number of months case was pending: 20.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $14,675.00.

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 17-16892       Doc 34      Filed 01/16/19    Entered 01/16/19 14:53:16                 Desc         Page 2
                                                 of 4



 Receipts:

         Total paid by or on behalf of the debtor             $2,788.36
         Less amount refunded to debtor                           $0.00

 NET RECEIPTS:                                                                                    $2,788.36


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                               $1,949.94
     Court Costs                                                             $0.00
     Trustee Expenses & Compensation                                       $157.14
     Other                                                                  $37.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                $2,144.08

 Attorney fees paid and disclosed by debtor:                   $0.00


 Scheduled Creditors:
 Creditor                                     Claim         Claim            Claim        Principal      Int.
 Name                               Class   Scheduled      Asserted         Allowed         Paid         Paid
 BMO HARRIS BANK NA             Unsecured          37.00         37.39            37.39           0.00       0.00
 COMED LEGAL REVENUE RECOVERY Unsecured        1,313.78       1,375.86         1,375.86           0.00       0.00
 JEFFERSON CAPITAL SYSTEMS      Secured        2,286.19       2,250.67         2,250.67        579.54      64.74
 JEFFERSON CAPITAL SYSTEMS      Secured             0.00          0.00             0.00           0.00       0.00
 LINCARE                        Unsecured         387.13        387.13           387.13           0.00       0.00
 MERRICK BANK                   Unsecured         555.00        555.00           555.00           0.00       0.00
 NCEP LLC                       Unsecured     13,194.00       9,887.87         9,887.87           0.00       0.00
 NICOR GAS                      Unsecured         178.28        462.66           462.66           0.00       0.00
 PORTFOLIO RECOVERY ASSOC       Unsecured         414.29        414.29           414.29           0.00       0.00
 PORTFOLIO RECOVERY ASSOC       Unsecured         387.17        387.17           387.17           0.00       0.00
 PRESENCE HEALTH                Unsecured         500.00        120.00           120.00           0.00       0.00
 RECOVERY ONE LLC/IGS ENERGY    Unsecured          14.00           NA               NA            0.00       0.00
 SOUTHWEST CREDIT               Unsecured         155.01           NA               NA            0.00       0.00
 SUBURBAN SURGICAL CARE SPECIA Unsecured          293.65           NA               NA            0.00       0.00
 UNITED RECOVERY SERVICE LLC    Unsecured          41.58           NA               NA            0.00       0.00
 COMPASS HEALTHCARE             Unsecured           0.00           NA               NA            0.00       0.00
 FIRST CENTURY BANK             Unsecured         300.00           NA               NA            0.00       0.00
 TARGET FINANCE                 Unsecured         300.00           NA               NA            0.00       0.00
 PREMIER BANK CARD/CHARTER      Unsecured         973.54           NA               NA            0.00       0.00
 PREMIER BANK CARD/CHARTER      Unsecured         591.98           NA               NA            0.00       0.00
 PCL ALVERNO                    Unsecured          10.56           NA               NA            0.00       0.00
 MBB/MEDICAL PAYMENT DATA       Unsecured         112.00           NA               NA            0.00       0.00
 MED BUSI BUR                   Unsecured          50.00           NA               NA            0.00       0.00
 MERCHANTS CREDIT GUIDE         Unsecured         241.76           NA               NA            0.00       0.00
 MIDWEST BONE & JOINT INSTITUTE Unsecured         177.54           NA               NA            0.00       0.00
 MIRAMED REVENUE GROUP LLC      Unsecured         620.00           NA               NA            0.00       0.00



UST Form 101-13-FR-S (9/1/2009)
Case 17-16892      Doc 34     Filed 01/16/19        Entered 01/16/19 14:53:16                  Desc       Page 3
                                                   of 4



 Scheduled Creditors:
 Creditor                                       Claim           Claim         Claim        Principal       Int.
 Name                                Class    Scheduled        Asserted      Allowed         Paid          Paid
 MIRAMEDRG                        Unsecured         620.00             NA           NA             0.00        0.00
 COMCAST CABLE/XFINITY            Unsecured         474.83             NA           NA             0.00        0.00
 ADVOCATE MEDICAL GROUP CARDI     Unsecured          21.28             NA           NA             0.00        0.00
 ADVOCATE SHERMAN HOSPITAL        Unsecured          69.39             NA           NA             0.00        0.00
 ALL CREDIT LENDERS               Unsecured         149.00             NA           NA             0.00        0.00
 AMITA HEALTH                     Unsecured         153.49             NA           NA             0.00        0.00
 ASSOC IN PSYCHIATRY & COUNSELI   Unsecured          30.98             NA           NA             0.00        0.00
 AT&T                             Unsecured         600.00             NA           NA             0.00        0.00
 ATG CREDIT/MEDICAL PAYMENT DA    Unsecured         112.00             NA           NA             0.00        0.00
 ATG CREDIT LLC                   Unsecured         112.04             NA           NA             0.00        0.00
 COMPASS HEALTHCARE               Unsecured          32.82             NA           NA             0.00        0.00
 CREDITORS DISCOUNT & AUDIT CO    Unsecured          48.61             NA           NA             0.00        0.00
 ELK GROVE RADIOLOGY SC           Unsecured          48.61             NA           NA             0.00        0.00
 AT&T/ENHANCED RECOVERY CO        Unsecured         370.00             NA           NA             0.00        0.00
 ERC                              Unsecured         369.51             NA           NA             0.00        0.00
 GRANGE INSURANCE                 Unsecured          32.63             NA           NA             0.00        0.00
 HUMANA                           Unsecured          29.63             NA           NA             0.00        0.00
 IC SYSTEM                        Unsecured         247.00             NA           NA             0.00        0.00
 INBOXLOAN                        Unsecured         600.00             NA           NA             0.00        0.00
 KEYNOTE CONSULTING/MED PYMT      Unsecured         222.00             NA           NA             0.00        0.00
 KWIK FIX                         Unsecured         800.00             NA           NA             0.00        0.00
 ST ALEXIUS MEDICAL CENTER        Unsecured         153.49          620.00       620.00            0.00        0.00
 US DEPARTMENT OF EDUCATION       Unsecured           0.00            0.00         0.00            0.00        0.00
 US DEPARTMENT OF EDUCATION       Unsecured           0.00            0.00         0.00            0.00        0.00


 Summary of Disbursements to Creditors:
                                                                Claim            Principal                Interest
                                                              Allowed                Paid                    Paid
 Secured Payments:
       Mortgage Ongoing                                          $0.00              $0.00                  $0.00
       Mortgage Arrearage                                        $0.00              $0.00                  $0.00
       Debt Secured by Vehicle                               $2,250.67            $579.54                 $64.74
       All Other Secured                                         $0.00              $0.00                  $0.00
 TOTAL SECURED:                                              $2,250.67            $579.54                 $64.74

 Priority Unsecured Payments:
        Domestic Support Arrearage                               $0.00                 $0.00               $0.00
        Domestic Support Ongoing                                 $0.00                 $0.00               $0.00
        All Other Priority                                       $0.00                 $0.00               $0.00
 TOTAL PRIORITY:                                                 $0.00                 $0.00               $0.00

 GENERAL UNSECURED PAYMENTS:                             $14,247.37                    $0.00               $0.00




UST Form 101-13-FR-S (9/1/2009)
Case 17-16892        Doc 34      Filed 01/16/19     Entered 01/16/19 14:53:16            Desc      Page 4
                                                   of 4



 Disbursements:

         Expenses of Administration                             $2,144.08
         Disbursements to Creditors                               $644.28

 TOTAL DISBURSEMENTS :                                                                       $2,788.36


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 01/16/2019                             By:/s/ Glenn Stearns
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
